



EXHIBIT 10.1

AMENDMENT NUMBER ONE
TO CREDIT AGREEMENT


THIS AMENDMENT NUMBER ONE TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 27, 2015, is entered into by and among ELECTRO RENT CORPORATION, a
California corporation (“Borrower”), the lenders from time to time party to the
below-defined Credit Agreement (the “Lenders”), and JPMORGAN CHASE BANK, N.A.,
in its capacity as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”), and in light of the following:
W I T N E S S E T H
WHEREAS, Borrower, Lenders, Administrative Agent, and J.P. Morgan Securities
LLC, as sole bookrunner and sole lead arranger, are parties to that certain
Credit Agreement, dated as of November 19, 2013 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, Borrower has requested that the Administrative Agent and the Lenders
make certain amendments to the Credit Agreement;
WHEREAS, upon the terms and conditions set forth herein, Administrative Agent
and the Lenders are willing to accommodate Borrower’s requests and grant the
amendments; and
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.


2.
Amendments to Credit Agreement.



(a)Section 1.01 of the Credit Agreement is hereby amended by amending and
restating or adding (as applicable) the following definitions in the appropriate
alphabetical order:


““Maturity Date” means November 30, 2017.”


““First Amendment” means that certain Amendment Number One to Credit Agreement,
dated as of the First Amendment Effective Date, by and among Borrower, Lenders,
and the Administrative Agent.”
 
““First Amendment Effective Date” means November 27, 2015.”


“Tangible Net Worth” means (a) total assets less (b) Intangible Assets, less (c)
total liabilities, plus (d) Indebtedness that is subordinated in right of
payment to the Indebtedness under the Loan Documents on terms satisfactory to
Administrative Agent.”










--------------------------------------------------------------------------------





EXHIBIT 10.1

(b)Section 2.17 of the Credit Agreement is hereby amended by adding the
following subsection (j):


“(j) From and after the First Amendment Effective Date, the Borrower shall
indemnify the Administrative Agent, and hold it harmless from, any and all
losses, claims, damages, liabilities and related expenses, including Taxes and
the fees, charges and disbursements of any counsel for any of the foregoing,
arising in connection with the Administrative Agent’s treating, for purposes of
determining withholding Taxes imposed under FATCA, the First Amendment as
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).”
3.Conditions Precedent to Amendment. The satisfaction or waiver of each of the
following shall constitute conditions precedent to the effectiveness of the
Amendment:


(a)    Administrative Agent shall have received this Amendment, duly executed by
the parties hereto, and the same shall be in full force and effect.


(b)    Administrative Agent shall have received the reaffirmation and consent of
each Loan Party (other than Borrower) attached hereto as Exhibit A, duly
executed and delivered by an authorized official of each such Loan Party.


(c)    After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the test thereof), as though made on and
as of such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date.


(d)    No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, any other Loan Party, Administrative
Agent, or any Lender.


(e)    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing or shall result from the consummation of
the transactions contemplated herein.


(f)    All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Administrative
Agent.


4.Representations and Warranties. Borrower hereby represents and warrants to
Administrative Agent and the Lenders as follows:


(a)    It is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.



LEGAL_US_W # 84265366.2

--------------------------------------------------------------------------------





EXHIBIT 10.1

(b)    The execution, delivery, and performance by it of this Amendment and the
performance by it of each Loan Document to which it is or will be a party (i)
have been duly authorized by all necessary corporate and, if required,
stockholder action, and (ii) do not and will not (A) violate any Requirement of
Law applicable to Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (B) will not violate or result in a default under any
indenture, agreement or other instrument binding upon Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by Borrower or any of its Subsidiaries, and (C) will not
result in the creation or imposition of any Lien on any asset of Borrower or any
of its Subsidiaries.


(c)    No consent or approval of, registration or filing with, or any action by,
any Governmental Authority, except such as have been obtained or made, is
required in connection with the due execution, delivery and performance by it of
this Amendment or any other Loan Document to which it is or will be a party.


(d)     This Amendment is, and each other Loan Document to which it is or will
be a party, when executed and delivered by each Person that is a party thereto,
will be a legal, valid and binding obligation of each such Person, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


(e)    No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower, any other Loan Party, Administrative Agent, or any
Lender.


(f)    No Default or Event of Default has occurred and is continuing as of the
date of the effectiveness of this Amendment, and no condition exists which
constitutes a Default or an Event of Default.


(g)    The representations and warranties set forth in this Amendment, the
Credit Agreement, as amended by this Amendment and after giving effect hereto,
and the other Loan Documents to which it is a party are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the test thereof), as though made on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date.


(h)    This Amendment has been entered into without force or duress, of the free
will of each Loan Party, and the decision of each Loan Party to enter into this
Amendment is a fully informed decision and such Person is aware of all legal and
other ramifications of each decision.


(i)    It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder and thereunder.


5.Payment of Costs and Fees. Borrower shall pay to Administrative Agent and each
Lender all costs, all out-of-pocket expenses, and all fees and charges of every
kind in connection with the preparation, negotiation, execution and delivery of
this Amendment and any documents and instruments relating hereto. In addition
thereto, Borrower agrees to reimburse Administrative Agent and each Lender on
demand for its

LEGAL_US_W # 84265366.2

--------------------------------------------------------------------------------





EXHIBIT 10.1

costs arising out of this Amendment and all documents or instruments relating
hereto (which costs may include the reasonable fees and expenses of any
attorneys retained by Administrative Agent or any Lender).


6.Governing Law. This Amendment shall be subject to the provisions regarding
governing law, jurisdiction, consent to service of process, waiver of jury
trial, and judicial reference set forth in Section 9.09 and Section 9.10 of the
Credit Agreement, and such provisions are incorporated herein by this reference,
mutatis mutandis.


7.Amendments. This Amendment cannot be altered, amended, changed or modified in
any respect or particular unless each such alteration, amendment, change or
modification shall have been agreed to by each of the parties and reduced to
writing in its entirety and signed and delivered by each party.


8.Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.


9.Effect on Loan Documents.


(a)    The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of Administrative Agent or any Lender under the Credit Agreement or
any other Loan Document. The waivers, consents and modifications herein are
limited to the specifics hereof (including facts or occurrences on which the
same are based), shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall not excuse any non-compliance with
the Loan Documents, and shall not operate as a consent to any matter under the
Loan Documents. Except for the amendments to the Credit Agreement expressly set
forth herein, the Credit Agreement and other Loan Documents shall remain
unchanged and in full force and effect. The execution, delivery and performance
of this Amendment shall not operate as a waiver of or, except as expressly set
forth herein, as an amendment of, any right, power or remedy of the Lenders in
effect prior to the date hereof. The amendments and waivers set forth herein are
limited to the specifics hereof, shall not apply with respect to any facts or
occurrences other than those on which the same are based, and except as
expressly set forth herein, shall neither excuse any future non-compliance with
the Credit Agreement, nor operate as a waiver of any Default or Event of
Default. To the extent any terms or provisions of this Amendment conflict with
those of the Credit Agreement or other Loan Documents, the terms and provisions
of this Amendment shall control.


(b)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.



LEGAL_US_W # 84265366.2

--------------------------------------------------------------------------------





EXHIBIT 10.1

(c)    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.


(d)    This Amendment is a Loan Document.


(e)    Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.


10.Entire Agreement. This Amendment, and terms and provisions hereof, the Credit
Agreement and the other Loan Documents constitute the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous amendments or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.


11.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.


12.Reaffirmation of Obligations. Borrower hereby reaffirms its obligations under
each Loan Document to which it is a party. Borrower hereby further ratifies and
reaffirms the validity and enforceability of all of the liens and security
interests heretofore granted, pursuant to and in connection with the Security
Agreement or any other Loan Document to Administrative Agent, on behalf and for
the benefit of Administrative Agent and the Lenders, as collateral security for
the obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such liens and security interests, and all
collateral heretofore pledged as security for such obligations, continues to be
and remain collateral for such obligations from and after the date hereof.


13.Ratification. Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Credit Agreement and the Loan Documents
effective as of the date hereof and as amended hereby.


14.Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.




[signature pages follow]



LEGAL_US_W # 84265366.2

--------------------------------------------------------------------------------





EXHIBIT 10.1

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.


 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
 
 
 
 
 
By:
/s/ Michael A. Pogue
 
Name:
Michael A. Pogue
 
Title:
Credit Executive - CB







--------------------------------------------------------------------------------





EXHIBIT 10.1

ELECTRO RENT CORPORATION,
a California corporation


By: /s/ Steven Markheim
Name: Steven Markheim
Title: President and Chief Operating Officer


















--------------------------------------------------------------------------------





EXHIBIT 10.1

Exhibit A


REAFFIRMATION AND CONSENT


All capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Credit Agreement dated as of November 19,
2013 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among ELECTRO RENT CORPORATION, a
California corporation (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”), and J.P.
MORGAN SECURITIES, LLC, as sole bookrunner and sole lead arranger. The
undersigned Loan Parties each hereby (a) represents and warrants to
Administrative Agent and the Lenders that the execution, delivery, and
performance of this Reaffirmation and Consent are within its organizational
powers and have been duly authorized by all necessary organizational actions
and, if required, actions by equity holders, and are not in contravention of any
law, rule, or regulation, or any order, judgment, decree, writ, injunction, or
award of any arbitrator, court, or Governmental Authority, or of the terms of
its charter or bylaws, or of any contract or undertaking to which it is a party
or by which any of its properties may be bound or affected, (b) consents to the
amendment of the Credit Agreement as set forth in the Amendment,
(c) acknowledges and reaffirms its obligations owing to Administrative Agent and
the Lenders under any Loan Documents to which it is a party, and (d) agrees that
each of the Loan Documents to which it is a party is and shall remain in full
force and effect. Although each of the undersigned has been informed of the
matters set forth herein and has acknowledged and agreed to same, they each
understand that neither Administrative Agent nor any Lender has any obligations
to inform it of such matters in the future or to seek its acknowledgment or
agreement to future amendments, and nothing herein shall create such a duty.
Delivery of an executed counterpart of this Reaffirmation and Consent by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Reaffirmation and Consent. Any party delivering an executed
counterpart of this Reaffirmation and Consent by telefacsimile also shall
deliver an original executed counterpart of this Reaffirmation and Consent but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Reaffirmation and Consent.
This Reaffirmation and Consent shall be governed by the laws of the State of
California.




[signature pages follow]

LEGAL_US_W # 84265366.2

--------------------------------------------------------------------------------





EXHIBIT 10.1

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.


ELECTRO RENT ASIA, INC.,
a California corporation, as a Loan Party


By: /s/ Steven Markheim
Name: Steven Markheim
Title: President and Chief Operating Officer




ER INTERNATIONAL, INC.,
a Delaware corporation, as a Loan Party


By: /s/ Steven Markheim
Name: Steven Markheim
Title: President and Chief Operating Officer
























